            Case 2:21-cv-01619-CMR Document 11 Filed 09/13/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WALLACE D. COWARD,                            :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 21-CV-1619
                                              :
CITY OF PHILADELPHIA, et al.,                 :
     Defendants.                              :

                                             ORDER

       AND NOW, this 13th day of September 2021, upon consideration of Plaintiff Wallace D.

Coward’s Amended Complaint (ECF No. 9), it is ORDERED that:

       1.       The Amended Complaint is DISMISSED for failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum as follows:

                a. Coward’s claims against PICC are DISMISSED WITH PREJUDICE, and

                b. Coward’s remaining claims, which are against the City of Philadelphia and

                   Officer Jones in his official capacity, are DISMISSED WITHOUT

                   PREJUDICE. If Coward would like to assert these claims, he may file a

                   motion for leave to amend along with the proposed amended complaint.

       2.       Coward’s Amended Complaint shall PROCEED against Correctional Officer C.

Jones in his individual capacity.

       3.       The Clerk of Court is specially appointed to serve written waiver requests on the

Defendants, pursuant to Federal Rule of Civil Procedure 4(d), to effect waiver of service. The

waiver of service requests shall be accompanied by a copy of the Amended Complaint and shall

inform the Defendants of the consequences of compliance and failure to comply with the

requests. The requests shall allow the Defendants at least 30 days from the date they are sent (60
            Case 2:21-cv-01619-CMR Document 11 Filed 09/13/21 Page 2 of 3




days if addressed outside any judicial district of the United States) to return the signed waivers.

If a signed waiver is not returned within the time limit given, the Clerk of Court shall issue

summonses and transmit the summonses and a copy of the Complaint to the U.S. Marshals

Service for immediate service.

       4.       All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       5.       Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Hersh is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       6.       Coward is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Hersh shall attempt to
            Case 2:21-cv-01619-CMR Document 11 Filed 09/13/21 Page 3 of 3




resolve any discovery disputes by contacting Defendants’ counsel directly by telephone or

through correspondence.

       7.       No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       8.       In the event a summons is returned unexecuted, it is Coward’s responsibility to

ask the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct address, so service can be made.

       9.       The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:

                                                /s/ Cynthia M. Rufe

                                                CYNTHIA M. RUFE, J.
